DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 12/3/2021.   Claims 1-30 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 5/29/2020 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on December 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present Application, each element of Claim 30 explicitly invokes “mans plus function” language, and thus each element of Claim 30 will be interpreted in accordance with 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 6-9, 11-13, 16-19, 21-23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over “Speech/Non-Speech discrimination combining advanced feature extraction and SVM learning” (Ramirez et al., hereinafter “Ramirez”) (Cited in IDS filed December 3, 2021) in view of U.S. Patent App. Pub. No. 20200395042 (Hanazawa).
	With regard to Claim 1, Ramirez describes:
A processing system configured for performing voice activity detection, comprising:
receive audio data from an audio source;  (Figure 1 and Section 3, noisy speech is input to a feature extraction unit as shown below)
Input features X are generated by the feature extraction unit, Figure 1 and Section 3)
determine a presence of voice activity in the audio data based on an output value generated by a [[hardware-based]] voice activity detection model based on the model input features.  (Voice activity Detection (VAD) flag generated based on features, Figure 1 and Section 3)

    PNG
    media_image1.png
    396
    698
    media_image1.png
    Greyscale

	Ramirez does not explicitly describe:
	“a memory comprising computer-executable instructions;
one or more processors configured to execute the computer-executable instructions and cause the processing system to:”
or using “hardware-based” elements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hardware of Hanazawa into the system of Ramirez to provide more design flexibility, as described in paragraphs 105-113 of Hanazawa.
	With regard to Claim 2, Ramirez describes:
“wherein in order to generate the plurality of model input features using the hardware-based feature generator, the one or more processors are further configured to cause the processing system to:
preprocess the received audio data to generate domain transformation input data;  (Section 3.1 the power spectral magnitude Xl is cited as “domain transformation input data”)
generate a plurality of band outputs with a domain transformation circuit based on the domain transformation input data;  (Section 3.1.1 the signal magnitude El is cited as “band outputs”)
select a subset of band outputs from the plurality of band outputs from the domain transformation circuit; (Section 3.1.1 k out of K of the signal magnitudes El are selected) and
Section 3.1.1, equation 7)
wherein each signal to noise ratio for each band output is a model input feature of the plurality of model input features.  (Section 3.1.1, the output SNRs are the feature vector.)
With regard to Claim 3, Ramirez describes “the [[hardware-based]] feature generator comprises a [[hardware-implemented]] fast Fourier transformation circuit.” (Section 3.1, a DFT)
Ramirez does not explicitly describe using “hardware-based” elements.
However, paragraphs 106 and 113 of Hanazawa describes that a voice activity detection device can perform the needed functions with software, hardware, firmware, or a combination thereof.  Further, the broadest reasonable interpretation of “hardware-based” includes a processor and memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hardware of Hanazawa into the system of Ramirez to provide more design flexibility, as described in paragraphs 105-113 of Hanazawa.
With regard to Claim 6, Ramirez describes “the [[hardware-based]] voice activity detection model comprises a [[hardware-implemented]] SVM model.”  (Section 3.1)
Ramirez does not explicitly describe using “hardware-based” elements.
However, paragraphs 106 and 113 of Hanazawa describes that a voice activity detection device can perform the needed functions with software, hardware, firmware, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hardware of Hanazawa into the system of Ramirez to provide more design flexibility, as described in paragraphs 105-113 of Hanazawa.
With regard to Claim 7, Ramirez describes “wherein the [[hardware-implemented]] SVM model comprises:
a first, multi-column SVM circuit; (SVM training circuit in Figure 1, the multi-columns are noted by the index i.) and
a second, single-column SVM circuit configured to generate the output value.  (SVM VAD circuit in Figure 1.)
Ramirez does not explicitly describe using “hardware-based” elements.
However, paragraphs 106 and 113 of Hanazawa describes that a voice activity detection device can perform the needed functions with software, hardware, firmware, or a combination thereof.  Further, the broadest reasonable interpretation of “hardware-based” includes a processor and memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hardware of Hanazawa into the system of Ramirez to provide more design flexibility, as described in paragraphs 105-113 of Hanazawa.
With regard to Claim 8, Ramirez does not explicitly describe “the one or more processors are further configured to cause the processing system to:

However, paragraphs 102-104 of Hanazawa describe that a storage unit 100 stores parameters of a neural network for a processor to use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stored parameters of Hanazawa into the system of Ramirez to allow sharing of the parameters between a learning circuit and a detection circuit, as described in paragraphs 103-105 of Hanazawa.
With regard to Claim 9, Ramirez does not explicitly describe that “the subset of band outputs comprises eight band outputs.”  However, Section 3.1 of Ramirez describes that there are K band outputs, and thus it would be a simple design choice yielding predictable results to select 8 for the parameter K.
With regard to Claims 11-13 and 16-19, system Claim 1 and method Claim 11 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, Claim 11 is similarly rejected under the same rationale as applied above with respect to Claim 1.  In a similar manner, corresponding dependent Claims 12, 13, and 16-19 are rejected under the same rationale as Claims 2, 3, and 6-9.
With regard to Claims 21-23 and 26-29, system Claim 1 and computer readable medium Claim 21 are related as system and a non-transitory computer readable medium which perform the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, Claim 21 is similarly rejected under the same rationale as applied above with respect to Claim 1, and to the extent 
With regard to Claim 30, system Claim 1 and means plus function Claim 30 are related as system and a means plus function claim which recites the same functions. Accordingly, Claim 30 is similarly rejected under the same rationale as applied above with respect to Claim 1.  

8.	Claims 4, 10, 14, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Hanazawa and further in view of U.S. Patent App. Pub. No. 20140358552 (Xu).
With regard to Claim 4, Ramirez describes:
“in order to determine the signal to noise ratio for each band output of the subset of band outputs, the one or more processors are further configured to cause the processing system to: 
determine a noise [[floor]] for each band output of the subset of band outputs;  (Section 3.3.1, Equation 6, noise is NlB)
apply a log function to the noise [[floor]] for each band output of the subset of band outputs; (Section 3.3.1, Equation 7, noise is NlB)
determine a signal power level for each band output of the subset of band outputs; (Section 3.3.1, Equation 6, signal is ElB) and 
Section 3.3.1, Equation 7, signal is ElB)
wherein the signal to noise ratio for each band output of the subset of band outputs comprises a log signal to noise ratio. (Section 3.3.1, Equation 7)
However, Ramirez does not describe that the noise is a noise floor.
Paragraph 48 of Xu describes that a noise floor is used as the noise level for computing an SNR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noise floor of Xu into the system of Ramirez in view of Hanazawa to allow smoothing of the voice detection probability, as described in paragraph 47 of Xu.
With respect to Claim 10, Ramirez does not explicitly describe “the audio source comprises one or more microphones of the processing system.”
However, paragraph 27 of Xu describes microphone 102.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the microphone of Xu into the system of Ramirez in view of Hanazawa to allow for voice signals to be detected, as described in paragraph 28 of Xu.
With regard to Claims 14 and 20, system Claim 1 and method Claim 11 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, corresponding dependent Claims 14 and 20 are rejected under the same rationale as Claims 4 and 10.
.

9.	Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Hanazawa and further in view of U.S. Patent App. Pub. No. 33 (Shemirani et al., hereinafter “Shem”).
With regard to Claim 5, Ramirez does not explicitly describe:
“in order to preprocess the received audio data, the one or more processors are further configured to cause the processing system to:
split the received audio data into a first audio data stream and a second audio data stream;
apply a delay function to the second audio data stream to generate a delayed second audio data stream;
apply a window function to the first audio data stream and the delayed second audio data stream; and
apply a serial to parallel conversion to the first audio data stream and the delayed second audio data stream.”
However, Shem describes:
“in order to preprocess the received audio data, the one or more processors are further configured to cause the processing system to:
Paragraph 45, a single input signal may go to several inputs of a signal combiner.)
apply a delay function to the second audio data stream to generate a delayed second audio data stream;  (Paragraph 46 describes that a delay line may be used to delay one of the input signals.)
apply a window function to the first audio data stream and the delayed second audio data stream; and (Paragraph 49 describes that the bandwidth of a signal combiner may vary, and this bandwidth is cited as “a window function.”)
apply a serial to parallel conversion to the first audio data stream and the delayed second audio data stream.”  (Paragraph 49 describes that the routing circuit described may include a serial to parallel converter to merge multiple signals.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the split-delay-combine functions of Shem into the system of Ramirez in view of Hanazawa to so that the input signal for the passive signal combiner will be substantially continuous, as described in paragraph 49 of Shem.
With regard to Claim 15, system Claim 1 and method Claim 11 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, corresponding dependent Claim 15 is rejected under the same rationale as Claim 5.
With regard to Claim 25, system Claim 1 and computer readable medium Claim 21 are related as system and a computer readable medium which perform the method .
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20110020012 (MIYASAKA) describes a device that also uses a split-delay-combine function on a signal.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/EDWARD TRACY JR./            Examiner, Art Unit 2656                                                                                                                                                                                            

/MICHELLE M KOETH/           Primary Examiner, Art Unit 2656